PER CURIAM:
In this claim, submitted for decision upon the pleadings, claimant seeks payment of the sum of $8,379.91 for aggregate and gas and lube purchases made by the Farm Management Commission.
Respondent answers and says that the claim is valid and the amount is correct, but that no funds remained in its appropriation for the fiscal year in question from which the obligation could have been paid.
While we feel that this claim should, in equity and good conscience, be paid, we further believe that an award cannot be made, based on our decision in Airkem Sales and Service, et al. v. Dept. of Mental Health, 8 Ct.Cl. 180 (1971).
Claim disallowed.